DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 4/25/2022 has been considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8, 12, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, Jung-joo et al (PGPUB Document No. 20150134687), hereafter, referred to as “Sohn”, in view of Juan, Yun-Fang et al (US Patent No.  9846916), hereafter, referred to as “Juan”, in further view of Jackson; Todd Christopher et al(PGPUB Document No. 20140067967), hereafter, referred to as “Jackson”.

Regarding claim 1 (Currently amended) Sohn teaches A multi-profile providing method comprising (Sohn, Fig. 5 element S500 discloses obtaining multiple profile of any user or profile owner): identifying a relationship between a profile owner in an online social networking service with each of a plurality of members in the online social networking service(Sohn, para 0027 discloses identifying relationship between two members (profile owner & another user) and provide profile owner profile to another user based on identified relationship “The controller may match the at least one profile image card of the first user with the second user based on at least one of a user group of the second user and a relationship between the first user and the second user”); 
setting a plurality of profiles of the profile owner for the plurality of groups, respectively(Sohn, para 0080 discloses a profile owner or first member having group specific multiple profiles “The server 3000 may also store matching information about the profile image card of the first user. For example, the matching information may indicate which user or which user group is matched with the profile image card of the first user.”); and in response to a request to provide profile information of the profile owner being received from a first member among the plurality of members (Sohn, para 0080 discloses providing a particular version of user profile card in response to another user request “In response to a request from the second device 2000, the server 3000 may provide a profile image card of the first user and content that is linked to the profile image card of the first user to the second device 2000”), 
identifying a first group of the plurality of groups to which the first member belongs, and providing the first member with a first profile of the profile owner that is set for the first group to which the first member belongs, among the plurality of profiles(Sohn, para 0080 discloses providing a particular version of user profile card in response to another user request  based on matching/identified user group of requesting member (request coming from second device by second user) “In response to a request from the second device 2000, the server 3000 may provide a profile image card of the first user and content that is linked to the profile image card of the first user to the second device 2000. The server 3000 may also store matching information about the profile image card of the first user. For example, the matching information may indicate which user or which user group is matched with the profile image card of the first user”); 
and presenting the new member a second profile that is set for the second group, among the plurality of profiles of the profile owner(Sohn, para 0080 discloses providing a particular version of user profile card in response to another user request  based on matching/identified user group of requesting member (request coming from second device by second user) “In response to a request from the second device 2000, the server 3000 may provide a profile image card of the first user and content that is linked to the profile image card of the first user to the second device 2000. The server 3000 may also store matching information about the profile image card of the first user. For example, the matching information may indicate which user or which user group is matched with the profile image card of the first user”).
Sohn teaches maintaining multiple profile in social networking system but he does not explicitly teaches classifying the plurality of members into a plurality of groups based on the relationship between the profile owner and each of the plurality of members; and in response to the profile owner having a personal relationship with a new member in the online social networking service, identifying a second group in which a number of members that have a common personal relationship with the profile owner and the new member is greatest 2among the plurality of groups.
However in the same field of endeavor of social networking system Juan teaches classifying the plurality of members into a plurality of groups based on the relationship between the profile owner and each of the plurality of members (Juan, col 2: 6-12 discloses clustering social networking members/connections into groups based on relationship (measure of affinity) of one user to his/her connections “The user's connections are grouped into clusters based on a measure of the connections' relationships to each other, thereby indicating whether the connections are in a common social circle. The measure of a relationship between two of a user's connections may be referred to as the affinity between those two connections.”); 
and in response to the profile owner having a personal relationship with a new member in the online social networking service(Juan, claim 1 discloses upon establishing social networking connection between two users (profile owner and new user) group/cluster of the user is determined “each connection comprising another user of a social networking system with whom the user has established a relationship in the social networking system;…. determining a measure of overlap of other users with whom the pair of connections have commonly established the relationship in the social networking system and who have been determined to be closely associated with the pair of connections,… iteratively clustering the connections into one or more clusters”),
Using the broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “personal relationship” to mean established connection between two users in social network and, “profile owner” to mean person/user having multiple profiles for different groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of maintaining plurality of profiles by a user of Sohn into the classification of members into plurality of groups of Juan to produce an expected result of displaying a particular user profile to all members in a common group. The modification would be obvious because one of ordinary skill in the art would be motivated to display a particular version of a user profile group-wise with common interest instead of displaying various version of profile member-wise.
Sohn and Juan teach providing a user profile among multiple profiles and clustering of users’ connections but they don’t explicitly teach identifying a second group in which a number of members that have a common personal relationship with the profile owner and the new member is greatest 2among the plurality of groups,
However in the same field of endeavor of user classification in social networking system Jackson teaches identifying a second group in which a number of members that have a common personal relationship with the profile owner and the new member is greatest 2among the plurality of groups (Jackson, para 0007 discloses identification of a group/cluster based on highest number of common connections between two users (profile owner and new member) “the selected candidate user is the candidate user having the most common connections with the user selecting the target group” ),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of the classifying members of a social network of Sohn and Juan  into the process of assigning the new/candidate member to a group where highest number of common connection between candidate’s (new member) and existing member (profile owner) belong of Jackson to produce an expected result of assigning a new user to a group where user has highest commonality. The modification would be obvious because one of ordinary skill in the art would be motivated to display a particular version of a first user profile to his new relationship based on new users’ affiliation to a group.

Claim 2-4 cancelled. 

Regarding claim 5 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 1 and Juan further teaches wherein the classifying the plurality of members into the plurality of groups comprises setting the plurality of groups based on analysis of a personal relationship between all members of the online social networking service, and wherein all the members comprise the profile owner and the plurality of members (Juan, col 2: 6-12 discloses classifying members into groups is by analyzing their personal relationship “The measure of a relationship between two of a user's connections may be referred to as the affinity between those two connections. Various ways to measure an affinity between connections may be used, such as whether the connections are themselves connected, the number of other connections that the connections have in common, the relative number of top ranked connections in common with the connections, and other commonalities between the connections and/or of their relationships to other connections”).

Regarding claim 6 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 1 and Juan further teaches wherein the classifying the plurality of members into the plurality of groups comprises calculating a degree of a personal relationship between all members of the online social networking service, by analyzing the personal relationship between all the members and classifying the plurality of members into the plurality of groups by using the calculated degree as a parameter of a distance function(Juan, col 2: 6-12 discloses classifying members into groups is by analyzing their personal relationship; and para 0043 further discloses that group is being done by distance function of relationship “The cluster module 218 may store the final output of clusters 160 as well as the intermediate set of connections and clusters on a dendrogram,…. In one embodiment, the height of the individual dendrogram branches, measured from the leaves represented by the connections 120, shown by distances 520 are given by”), and wherein all the members comprise the profile owner and the plurality of members (Juan, in Fig. 1 discloses that all the group members of each group are being measured for affinity relative to user 100 or first user, which implies all members in groups comprise the first user as well).

Regarding claim 8 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 1 and Sohn further teaches wherein the setting the plurality of profiles for the plurality of groups comprises: providing a profile list comprising the plurality of profiles of the profile owner (Sohn, para 0096 and Fig. 4A-B disclose displaying different version of a user profile to different groups “The first user may also match the profile image card of FIG. 4A and the profile image card of FIG. 4B with a group of users or with different user groups. For example, the first user may match the profile image card of FIG. 4A with user groups G and H, and match the profile image card of FIG. 4B with a user group I”); 
Juan further teaches providing a group list comprising the plurality of groups (Juan, col 8: 67 ~ col 9: 1-3 and Fig. 4 disclose outputting/providing a list of group/cluster determined based on user relationship affinity “The cluster module 218 thus outputs 460 the result of the clustering process, which may comprise an identification of the clusters 160 and the connections 120 that are in each cluster 160.”); 
and setting profile information of a profile selected from the profile list with respect to a group selected from the group list (Sohn, para 0096 and Fig. 4A-B disclose setting/displaying different version of a user profile to different groups “The first user may also match the profile image card of FIG. 4A and the profile image card of FIG. 4B with a group of users or with different user groups. For example, the first user may match the profile image card of FIG. 4A with user groups G and H, and match the profile image card of FIG. 4B with a user group I”).

Regarding claim 12 (Original), Sohn, Juan and Jackson teach all the limitations of claim 1 and Sohn further teaches A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to perform the multi-profile providing method of claim 1 (Sohn, para 0229 discloses storing executable codes to a recording medium “The one or more exemplary embodiments and methods described herein may be embodied as computer readable code/instructions on a recording medium, e.g., a program module to be executed in computers, the program module including computer-readable commands ”).

Regarding claim 13 (Currently amended) Sohn teaches A computer apparatus comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions to  (Sohn, para 0229 discloses storing executable codes to a recording medium “The one or more exemplary embodiments and methods described herein may be embodied as computer readable code/instructions on a recording medium, e.g., a program module to be executed in computers, the program module including computer-readable commands”): identify a relationship between a profile owner in a social networking service with each of a plurality of members in the social networking service, 
set a plurality of profiles of the profile owner for the plurality of groups, respectively(Sohn, para 0080 discloses a profile owner or first member having group specific multiple profiles “The server 3000 may also store matching information about the profile image card of the first user. For example, the matching information may indicate which user or which user group is matched with the profile image card of the first user.”); 
in response to a request to provide profile information of the profile owner being received from a first member among the plurality of members(Sohn, para 0080 discloses providing a particular version of user profile card in response to another user request “In response to a request from the second device 2000, the server 3000 may provide a profile image card of the first user and content that is linked to the profile image card of the first user to the second device 2000”), identify a first group of the plurality of groups to which the first member belongs, and provide the first member with a first profile of the profile owner that is set for the first group to which the first member belongs, among the plurality of profiles(Sohn, para 0080 discloses providing a particular version of user profile card in response to another user request  based on matching/identified user group of requesting member (request coming from second device by second user) “In response to a request from the second device 2000, the server 3000 may provide a profile image card of the first user and content that is linked to the profile image card of the first user to the second device 2000. The server 3000 may also store matching information about the profile image card of the first user. For example, the matching information may indicate which user or which user group is matched with the profile image card of the first user”); 
and presenting the new member a second profile that is set for the second group, among the plurality of profiles of the profile owner (Sohn, para 0080 discloses providing a particular version of user profile card in response to another user request  based on matching/identified user group of requesting member (request coming from second device by second user) “In response to a request from the second device 2000, the server 3000 may provide a profile image card of the first user and content that is linked to the profile image card of the first user to the second device 2000. The server 3000 may also store matching information about the profile image card of the first user. For example, the matching information may indicate which user or which user group is matched with the profile image card of the first user”).
Sohn teaches maintaining multiple profile in social networking system but he does not explicitly teach classify the plurality of members into a plurality of groups based on the relationship between the profile owner and each of the plurality of members, and in response to the profile owner having a personal relationship with a new member in the online social networking service, identify a second group in which a number of members that have a common personal relationship with the profile owner and the new member is greater among the plurality of groups, 
	However in the same field of endeavor of social networking system Juan teaches classify the plurality of members into a plurality of groups based on the relationship between the profile owner and each of the plurality of members (Juan, col 2: 6-12 discloses clustering social networking members/connections into groups based on relationship (measure of affinity) of one user to his/her connections “The user's connections are grouped into clusters based on a measure of the connections' relationships to each other, thereby indicating whether the connections are in a common social circle. The measure of a relationship between two of a user's connections may be referred to as the affinity between those two connections.”),
and in response to the profile owner having a personal relationship with a new member in the online social networking service (Juan, claim 1 discloses upon establishing social networking connection between two users (profile owner and new user) group/cluster of the user is determined “each connection comprising another user of a social networking system with whom the user has established a relationship in the social networking system;…. determining a measure of overlap of other users with whom the pair of connections have commonly established the relationship in the social networking system and who have been determined to be closely associated with the pair of connections,… iteratively clustering the connections into one or more clusters”),
Using the broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “personal relationship” to mean established connection between two users in social network and, “profile owner” to mean person/user having multiple profiles for different groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of maintaining plurality of profiles by a user of Sohn into the classification of members into plurality of groups of Juan to produce an expected result of displaying a particular user profile to all members in a common group. The modification would be obvious because one of ordinary skill in the art would be motivated to display a particular version of a user profile group-wise with common interest instead of displaying various version of profile member-wise.
Sohn and Juan teach providing a user profile among multiple profiles and clustering of users’ connections but they don’t explicitly teach identify a second group in which a number of members that have a common personal relationship with the profile owner and the new member is greater among the plurality of groups, 
However in the same field of endeavor of user classification in social networking system Jackson teaches identify a second group in which a number of members that have a common personal relationship with the profile owner and the new member is greater among the plurality of groups (Jackson, para 0007 discloses identification of a group/cluster based on highest number of common connections between two users (profile owner and new member) “the selected candidate user is the candidate user having the most common connections with the user selecting the target group” ),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of the classifying members of a social network of Sohn and Juan  into the process of assigning the new/candidate member to a group where highest number of common connection between candidate’s (new member) and existing member (profile owner) belong of Jackson to produce an expected result of assigning a new user to a group where user has highest commonality. The modification would be obvious because one of ordinary skill in the art would be motivated to display a particular version of a first user profile to his new relationship based on new users’ affiliation to a group.

Claim 14, cancelled.

Regarding claim 15 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 13 and Juan further teaches wherein the at least one processor is further configured to execute the computer-readable instructions (Juan, col 10:18-21 discloses storing executable codes to a recording medium “a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions”) to set the plurality of groups of members based on analysis of a personal relationship between all members of the social networking service, and wherein all the members comprise the profile owner and the plurality of members (Juan, col 2: 6-12 discloses classifying members into groups is by analyzing their personal relationship “The measure of a relationship between two of a user's connections may be referred to as the affinity between those two connections. Various ways to measure an affinity between connections may be used, such as whether the connections are themselves connected, the number of other connections that the connections have in common, the relative number of top ranked connections in common with the connections, and other commonalities between the connections and/or of their relationships to other connections”).

Regarding claim 16 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 13 and Juan further teaches wherein the at least one processor is further configured to execute the computer-readable instructions(Juan, col 10:18-24 discloses storing executable codes to a recording medium for processor to execute “a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions….”) to calculate a degree of a personal relationship between all members of the social networking service, by analyzing the personal relationship between all the members and classifying plurality of the other members into the plurality of groups based on the calculated degree as a parameter of a distance function (Juan, col 2: 6-12 discloses classifying members into groups is by analyzing their personal relationship; and para 0043 further discloses that group is being done by distance function of relationship “The cluster module 218 may store the final output of clusters 160 as well as the intermediate set of connections and clusters on a dendrogram,…. In one embodiment, the height of the individual dendrogram branches, measured from the leaves represented by the connections 120, shown by distances 520 are given by”), and wherein all the members comprise the profile owner and the plurality of members (Juan, in Fig. 1 discloses that all the group members of each group are being measured for affinity relative to user 100 or first user, which implies all members in groups comprise the first user as well).

Regarding claim 18 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 13 and Sohn further teaches wherein the at least one processor is further configured to execute the computer-readable instructions to(Sohn, para 0229 discloses storing executable codes to a recording medium “The one or more exemplary embodiments and methods described herein may be embodied as computer readable code/instructions on a recording medium, e.g., a program module to be executed in computers, the program module including computer-readable commands”): provide a profile list comprising the plurality of profiles of the profile owner (Sohn, para 0096 and Fig. 4A-B disclose displaying different version of a user profile to different groups “The first user may also match the profile image card of FIG. 4A and the profile image card of FIG. 4B with a group of users or with different user groups. For example, the first user may match the profile image card of FIG. 4A with user groups G and H, and match the profile image card of FIG. 4B with a user group I”); 
Juan further teaches provide a group list comprising the plurality of groups (Juan, col 8: 67 ~ col 9: 1-3 and Fig. 4 disclose outputting/providing a list of group/cluster determined based on user relationship affinity “The cluster module 218 thus outputs 460 the result of the clustering process, which may comprise an identification of the clusters 160 and the connections 120 that are in each cluster 160.”); 
and set profile information of a profile selected from the profile list with respect to a group selected from the group list (Sohn, para 0096 and Fig. 4A-B disclose setting/displaying different version of a user profile to different groups “The first user may also match the profile image card of FIG. 4A and the profile image card of FIG. 4B with a group of users or with different user groups. For example, the first user may match the profile image card of FIG. 4A with user groups G and H, and match the profile image card of FIG. 4B with a user group I”).

Regarding claim 20  (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 13 and Juan further teaches wherein the at least one processor is further configured to execute the computer-readable instructions to(Juan, col 10:18-24 discloses storing executable codes to a recording medium for processor to execute “a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions….”): 
identify a change in the relationship between the profile owner and the first member; assign a first group to the first member, among the plurality of groups, based the change in the relationship between the profile owner and the first member(Juan, col 3:65-66 discloses various user attributes in user profile such as relationship to other users etc. “data describing one or more relationships between users”; para col 6:48-50 further discloses that measure of affinity for grouping users is also based on user identified relationships, therefore, change in user relationship information will change the affinity score which determines in which group user belongs to “The affinity calculator 220 computes an affinity for a pair of connections. The affinity for a pair of connections is a measure of the relationship between the pair of connections”); 
Sohn further teaches and in response to the request to provide the profile information of the profile owner being received from the first member, provide the first member with a first profile that is set for the first group, among the plurality of profiles (Sohn, para 0080 discloses providing a particular version of user profile card in response to another user request  “In response to a request from the second device 2000, the server 3000 may provide a profile image card of the first user and content that is linked to the profile image card of the first user to the second device 2000.”).

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, Jung-joo et al (PGPUB Document No. 20150134687), hereafter, referred to as “Sohn”, in view of Juan, Yun-Fang et al (US Patent No.  9846916), hereafter, referred to as “Juan”, in view of Jackson; Todd Christopher et al(PGPUB Document No. 20140067967), hereafter, referred to as “Jackson”, in further view of Shuman, Ataur Rahman et al(PGPUB Document No. 20170041433), hereafter, referred to as “Shuman”.

Regarding claim 9 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 1 and Sohn further teaches further comprising: providing a profile list comprising the plurality of profiles of the profile owner (Sohn, para 0096 and Fig. 4A-B disclose displaying different version of a user profile to different groups “The first user may also match the profile image card of FIG. 4A and the profile image card of FIG. 4B with a group of users or with different user groups. For example, the first user may match the profile image card of FIG. 4A with user groups G and H, and match the profile image card of FIG. 4B with a user group I”); 
But they don’t explicitly teach providing a member list comprising the plurality of members; and setting profile information of a profile selected from the profile list with respect to a member selected from the member list.
However in the same field of endeavor of maintaining plural version of user profiles of Shuman teaches providing a member list comprising the plurality of members(Shuman, Fig. 14 discloses a list of members “Address Book” 160); and setting profile information of a profile selected from the profile list with respect to a member selected from the member list (Shuman, Fig. 14 para 0006 discloses that user profile of “John Smith” is getting set differently based on the selected member picked from a list (Address Book 160) “Mary Smith” element 176, “Boss Parker” element 180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of maintaining plurality of profiles by a user of Sohn, Juan and Jackson into the selection of a member from a member list of Shuman to produce an expected result of displaying of profile based on selected member. The modification would be obvious because one of ordinary skill in the art would be motivated to display a particular version of a user profile based on member to be selected.

Regarding claim 10 (Original), Sohn, Juan, Jackson and Shuman teach all the limitations of claim 9 and Juan further teaches further comprising: resetting a group of the selected member based on the profile information set for the selected member (Juan, col 3:65-66  discloses various user attributes in user profile such as relationship to other users etc. “data describing one or more relationships between users”; para col 6:48-50 further discloses that measure of affinity for grouping users is also based on user relationships, therefore, change in user profile (relationship information in profile) will result in resetting the group where user belongs to “The affinity calculator 220 computes an affinity for a pair of connections. The affinity for a pair of connections is a measure of the relationship between the pair of connections”); 

Regarding claim 11 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 1 but they don’t explicitly teach further comprising: analyzing messages exchanged through the online social networking service between the profile owner and the first group or between the profile owner and the first member; creating one of the plurality of profiles based on at least one of a text and an image extracted from the analyzed message; and providing the created profile to the first group or the first member.
However in the same field of endeavor of maintaining plural version of user profiles of Shuman teaches further comprising: analyzing messages exchanged through the online social networking service between the profile owner and the first group or between the profile owner and the first member; creating one of the plurality of profiles based on at least one of a text and an image extracted from the analyzed message (Shuman, para 0059 discloses that user profile is being created by exchange of messages in a group and  “user B may exchange one or more messages with group communication server 12 to create a first profile, e.g. profile B1. At 131, group communication server 12 responds by creating and storing profile B1 in association with an account of user B. At 133, user B may exchange one or more messages with group communication server 12 to create a second profile” ; here the examiner is considering “text” as an option that is extracted for message analysis); and providing the created profile to the first group or the first member (Shuman, para 0059 further discloses that profile creation for a group “group profile section rules 34 received at 137 may define that profile B1, which may be a basic profile, is to be used to represent user B in communications with both user A and user C at all times”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of maintaining plurality of profiles by a user of Sohn, Juan and Jackson into the creation of user profile based on exchanged communication of Shuman to produce an expected result of by finding commonality between members in exchanged messages for grouping. The modification would be obvious because one of ordinary skill in the art would be motivated to create appropriate member profile based on topic of discussion.

Regarding claim 19 (Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 13 but they don’t explicitly teach wherein the at least one processor is further configured to execute the computer-readable instructions to: analyze messages exchanged through the social networking service between the profile owner and the first group or between the profile owner and the first member, create one of the plurality of profiles based on at least one of a text and an image extracted from the analyzed message, and provide the created profile to the first group and the first member.
However in the same field of endeavor of maintaining plural version of user profiles of Shuman teaches wherein the at least one processor is further configured to execute the computer-readable instructions to(Shuman, para 0008 discloses instruction for executing by the processor “a computer program including a computer readable medium having at least one instruction for performing the actions of the method”): analyze messages exchanged through the social networking service between the profile owner and the first group or between the profile owner and the first member, create one of the plurality of profiles based on at least one of a text and an image extracted from the analyzed message (Shuman, para 0059 discloses that user profile is being created by exchange of messages in a group and  “user B may exchange one or more messages with group communication server 12 to create a first profile, e.g. profile B1. At 131, group communication server 12 responds by creating and storing profile B1 in association with an account of user B. At 133, user B may exchange one or more messages with group communication server 12 to create a second profile”; here the examiner is considering “text” as an option that is extracted for message analysis); and provide the created profile to the first group and the first member (Shuman, para 0059 further discloses that profile creation for a group “group profile section rules 34 received at 137 may define that profile B1, which may be a basic profile, is to be used to represent user B in communications with both user A and user C at all times”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of maintaining plurality of profiles by a user of Sohn, Juan and Jackson into the creation of user profile based on exchanged communication of Shuman to produce an expected result of by finding commonality between members in exchanged messages for grouping. The modification would be obvious because one of ordinary skill in the art would be motivated to create appropriate member profile based on topic of discussion.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, Jung-joo et al (PGPUB Document No. 20150134687), hereafter, referred to as “Sohn”, in view of Juan, Yun-Fang et al (US Patent No.  9846916), hereafter, referred to as “Juan”, in view of Jackson; Todd Christopher et al(PGPUB Document No. 20140067967), hereafter, referred to as “Jackson”, in further view of Hosier, Douglas (PGPUB Document No. 20170024091), hereafter, referred to as “Hosier”.

Regarding claim 7(Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 1 but they don’t explicitly teach further comprising: displaying a first user interface that allows the profile owner to set the first profile for the first group, and a second user interface that allows the profile owner to set the second profile for the second group, on a same display screen.
However, in the same field of endeavor of maintaining plural version of user profiles of Hosier teaches further comprising: displaying a first user interface that allows the profile owner to set the first profile for the first group, and a second user interface that allows the profile owner to set the second profile for the second group, on a same display screen(Hosier, Fig. 3 and para 0108 disclose an user interface for a user to select a profile from multiple profiles such as “Professional”, “Math”, “Social” etc. “The Account screen of FIG. 3 shows that the user has created four different personal profiles the user opted to name, respectively, Default, Professional, Math and Social.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of maintaining plurality of profiles by a user of Sohn, Juan and Jackson into the creation of user profile based on exchanged communication of Hosier to produce an expected result of setting profile for different groups. The modification would be obvious because one of ordinary skill in the art would be motivated to set appropriate member profile based on his affiliation to certain group.

Regarding claim 17(Currently amended), Sohn, Juan and Jackson teach all the limitations of claim 13 but they don’t explicitly teach wherein the at least one processor is further configured to execute the computer-readable instructions to  (Hosier, Fig. 1 discloses computing resources for executing instructions) display the plurality of profiles of the profile owner separately for the plurality of groups (Hosier, Fig. 3 and para 0108 disclose an user interface for displaying multiple profiles such as “Professional”, “Math”, “Social” etc. for profile owner “The Account screen of FIG. 3 shows that the user has created four different personal profiles the user opted to name, respectively, Default, Professional, Math and Social.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of maintaining plurality of profiles by a user of Sohn, Juan and Jackson into the creation of user profile based on exchanged communication of Hosier to produce an expected result of setting profile for different groups. The modification would be obvious because one of ordinary skill in the art would be motivated to set appropriate member profile based on his affiliation to certain group.

Response to arguments
I.	35 U.S.C §103

The crux of the applicant’s arguments regarding the amended independent claim 1 and 13 presented on page 10-13 of REMARK (on 2/22/2022) is “Jackson does not teach or suggest identifying a number of members in each of a plurality of groups, which have a common relationship with both a profile owner and the target user 150, and presenting to the target user 150, a profile that is set for one of the groups has the greatest common connections with both the profile owner and the target user 150, among a plurality of profiles of the profile owner”. 
Applicant’s above mentioned arguments have been fully considered but the examiner respectfully disagrees as Jackson, in para 0007 discloses identification of a group/cluster based on highest or most number of common connections between two users (profile owner and new member) as following “the selected candidate user is the candidate user having the most common connections with the user selecting the target group”. Further, Sohn in para 0080 discloses a profile owner or first member having group specific multiple profiles “The server 3000 may also store matching information about the profile image card of the first user. For example, the matching information may indicate which user or which user group is matched with the profile image card of the first user”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the process of the classifying members of a social network of Sohn and Juan  into the process of assigning the new/candidate member to a group where highest number of common connection between candidate’s (new member) and existing member (profile owner) belong of Jackson to produce an expected result of assigning a new user to a group where user has highest commonality. The modification would be obvious because one of ordinary skill in the art would be motivated to display a particular version of a first user profile to his new relationship based on new users’ affiliation to a group.
Regarding amended dependent claim 7 and 17, the applicant further on page 14 line 10-13 stated that “the cited references do not teach "displaying a first user interface that allows the profile owner to set the first profile for the first group, and a second user interface that allows the profile owner to set the second profile for the second group, on a same display screen" as recited in claim 17 that is supported by FIG. 7 of the present application”. 
A new prior art Hosier is used for teaching the above stated limitations. 
No additional arguments are presented for claims dependent of independent claim 1 and 13 other than discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Non patent Literature  “Group recommendation system for Facebook”, discloses cauterization of connections in social network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164